Citation Nr: 0403815	
Decision Date: 02/10/04    Archive Date: 02/23/04	

DOCKET NO.  03-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for peripheral 
neuropathy, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from May 1962 to June 
1968, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran reported relevant treatment at three 
facilities, and records were obtained from two of those 
facilities.  Specifically, records were obtained from the VA 
Medical Center in Gainesville, and from the Shands Medical 
Center, but no records were received from the facility 
described by the veteran as the VA Community Based Outpatient 
Clinic in Valdosta, Georgia.  In a Report of Contact, dated 
in March 2002, the RO indicated that medical records from the 
VA Medical Centers in Gainesville and Lake City had not been 
obtained.  While records from the VA Medical Center in 
Gainesville were subsequently obtained, medical records from 
the other facility were not.

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made and should be associated with the claims file.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  See also, VAOPGCPREC 
12-95, 60 Fed. Reg. 43,186 (1995) (". . . an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error. . . ").  Consequently, further 
action on the part of the RO is necessary.

The Board is also of the opinion that the veteran should be 
afforded an additional VA examination.  In this regard, the 
VA examinations performed in December 2000 and July 2001 
disclose that the veteran had sensory changes involving all 
four extremities, as well as the right face, upper chest and 
genitalia.  However, neither examination specified which 
peripheral nerves are involved and did not offer an opinion 
regarding the severity of the symptomatology of each area 
affected.  The Board would note that guidance contained in 
the Schedule for Rating Disabilities of Diseases of the 
Peripheral Nerves indicates that when the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Also, it is indicated that the 
ratings for peripheral nerves are for unilateral involvement 
and when there is bilateral involvement, the evaluations are 
to be combined with the application of the bilateral factor.  
Since the clinical findings reported on both examinations are 
insufficient to assess whether the veteran has mild or 
moderate impairment due to peripheral neuropathy, the Board 
believes that an additional examination of the veteran would 
be helpful.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action is required on his part.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file medical records 
pertaining to the veteran from the VA 
Medical Center in Lake City and the VA 
Community Based Outpatient Clinic in 
Valdosta, Georgia. 

2.  The veteran should be afforded a 
neurological examination to ascertain the 
severity and manifestations of his 
peripheral neuropathy.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
specify each location of neuropathy 
associated with the veteran's service-
connected disability and the nerves or 
nerve groups involved.  If the 
involvement is wholly sensory, the 
examiner should indicate whether the 
involvement is more compatible with mild 
or moderate incomplete paralysis of the 
nerve or nerve groups involved.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file or, 
the claims file must be made available to 
the examiner for review in connection 
with the examination.

3.  The RO should consider whether a 
separate evaluation should be assigned 
for each extremity or other area affected 
by the veteran's service-connected 
disability. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



                       
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


